DOWNEY, Judge.
Allred International sued World Jet-Aircraft Industries, Inc., and two other defendants (1) to recover a security deposit and (2) for damages resulting from fraud and deceit. The trial court entered a summary judgment in favor of Allred and against World Jet-Aircraft on Count I of the complaint and a partial summary judgment on liability against World Jet on Count II. From those summary judgments World Jet has perfected this appeal.
We find no error demonstrated in the summary judgment on Count I. Allred furnished a refundable security deposit of $50,000 pending its inspection and determination to buy a 727 jet aircraft. If Allred *1193bought the 727 the refundable deposit was to be carried over and applied to a Bachman 111 aircraft. Allred bought neither aircraft, but World Jet refused to return the deposit. Like the trial court, we hold the contract is unambiguous and there is no genuine issue of material fact involved; Allred is entitled to a return of the deposit.
On the other hand, Count II alleges World Jet represented that: it would hold, subject to inspection, the 727 aircraft upon receipt of a $50,000 refundable security deposit; the 727 would be removed from the market for thirty days; World Jet agreed it would authorize a transfer of the refundable security deposit to a Bachman 111 aircraft; all of those representations were false at the time they were made and World Jet knew they were false when made; they were made with intent to deceive Allred and induce it to enter into 'the contract; and Allred relied on the representation to its detriment. While the parties are not in agreement as to the actual fraudulent acts charged, it appears to us that whatever they may be, the facts are still in controversy and that Count II is not ripe for summary determination.
Accordingly, the judgment appealed from is affirmed as to Count I and reversed as to Count II.
AFFIRMED IN PART; REVERSED IN PART, and remanded.
ANSTEAD and GLICKSTEIN, JJ., concur.